DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive.
The applicant argues Kaneko fails to disclose or suggest at least “a pullout portion is configured by laminating an end portion of the first  secondary winding and an end portion of the second secondary winding.
The examiner disagrees. The claims do not state that the two ends (e.g. 25 & 27) must be aligned one directly over the other (i.e. not space apart). The whole arrangement (2) of figure 1 is a laminated structure including the end portions even though the pullouts (25 and 27) do not overlap. Those features however, still read on the present claims. That is, Kaneko disclose a pullout portion (i.e. portion 27) of the pullout (25/27) that is configured by laminating an end portion of the first secondary winding and an end portion of the second secondary winding.
Secondly, regarding connection to the inductor. See figure 16 connecting transformer 140, by the center tap, to inductor 170 via bolt #4. (SEE BELOW.)


    PNG
    media_image1.png
    669
    1036
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kaneko (US 2012/0257419).
Claims 1 and 3-20; Kaneko discloses an electric power converter (fig. 15) comprising: an inverter circuit (120); a transformer (140) which is connected to an output side of the inverter circuit; rectifier elements (150) which compose a rectifier circuit which is connected to an output side of the transformer (140); and a smoothing coil (170) which composes a smoothing reactor which is provided at the output side of the transformer (140) and is connected to an output circuit (150, 160, T3, T4, Vout), which includes the rectifier elements (150), of the transformer (140); in which a center tap (C) is provided, in the transformer (140), at a connecting portion of a first  secondary winding (142) and a second secondary winding (142), which compose a secondary winding; wherein the transformer and the rectifier elements are configured by using a single module, and a pullout portion is configured, at the center tap, by laminating an end portion of the first secondary winding and an end portion of the second secondary winding (figure 11), and the pullout portion (Fig. 11: 27) of the center tap and the smoothing coil are connected by using a connecting object (4, Fig. 11).
Claim 2; figure 16, rectifiers 150.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY L LAXTON/Primary Examiner, Art Unit 2896                                 11/30/2022